DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2021, 03/11/2022, and 05/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
The reference characters, 121, 122, 152, 154, 156, and 158 listed in para. [00112] for explanation of FIG. 2B are not shown in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In explanation of FIG. 2B, in para. [00112], the reference characters “forward portion 122”, “rearward portion 121”, “side surface 152”, “forward surface 154”, “corner surfaces 156, 158” are referred, but they are not shown in FIG. 2B. The applicant may add the listed reference characters in FIG. 2B, or state “(shown in FIG. 2A)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the phrase “an audio-based event in the environment based on information about respective operating states of one or more internet-connected devices associated with the user's residence” renders the claim vague and indefinite because it is not clear whether the “audio-based event” could be an independent event occurring in the user’s residence not associated with one or more internet-connected devices, or whether the audio could be originated from one or more internet-connected devices. In addition, if there is an occupant in the house, the robot is not supposed to perform vacuuming operation. Thus, the suspension of mission is not necessary. However, the specification does not elaborate the “audio-based event” any more than the claim language. For examination purposes the examiner has interpreted the audio-based event is any sound or voice louder than a pre-determined level. The sound can be voice of an occupant in the house.
Claim 14 inherits the above deficiency by nature of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9, 10, 16, 20, 21, and 31are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2016/0121479, cited on 03/11/2022 IDS), hereinafter Lin.
Regarding claim 1, Lin discloses a mobile cleaning robot, comprising: 
a drive system configured to move the mobile cleaning robot about an environment in a user's residence (para. [0049], action instructions make a vacuuming robotic device 125 travels through the house or property, therefore, the robotic device has a drive system); and
a controller circuit (para. [0035], application-specific integrated circuits of a home automation system 110 performs applicable functions. Functions of the Lin’s control circuit is referred as functions of the home automation system in the following discussion) configured to:   
receive an indication of a user entering or exiting a pre-defined geographical zone with respect to a location of the user’s residence (para. [0059], the home automation system may receive data via one or more sensors indicating that the home or property is no longer unoccupied. The home or property is a pre-defined geographical zone monitored by sensor units 115); and    
generate a mission control signal to navigate the mobile cleaning robot to conduct a mission in the environment based on the indication of the user entering or exiting the pre-defined geographical zone (para. [0059], the home automation system may communicate action instructions to the mobile vacuuming robotic device to terminate a vacuuming operation when the house is no longer unoccupied).

Regarding claim 2, Lin discloses the mobile cleaning robot as in claim 1, wherein the indication of the user entering or exiting the pre-defined geographical zone includes an indication of a mobile device, holdable by the user, entering or exiting the pre-defined geographical zone (para. [0030], [0031], a remote computing device 135 including a mobile phone is configured to interact with sensor units 115 to sense the occupancy data).  

Regarding claim 3, Lin discloses the mobile cleaning robot as in claim 2, wherein the controller circuit is configured to receive information about a geographical location of the mobile device, and to generate the indication of the user entering or exiting the pre-defined geographical zone based on the geographical location of the mobile device relative to the pre-defined geographical zone (para. [0030]-[0031], the remote computing device such as a smart phone may be configured to interact with sensor units 115 to sense occupancy of the property. The data collected by the sensor units 115 may be communicated to the home automation system 110).  

Regarding claim 6, Lin discloses the mobile cleaning robot as in claim 1, wherein the controller circuit is configured to, in response to the indication of the user exiting the pre-defined geographical zone, generate a mission control signal to trigger the mobile cleaning robot to initiate the mission (para. [0024], the home automation system 110 may provide action instructions to the mobile robotic device 125 and may provide updated action instructions according to the sensed data; para. [0055], the home automation system operates the mobile robotic device according to an operation rule such that vacuuming occurs when the property is unoccupied).  

Regarding claim 7, Lin discloses the mobile cleaning robot as in claim 1, wherein the controller circuit is configured to, in response to the indication of the user entering the pre-defined geographical zone, generate a mission control signal to trigger the mobile cleaning robot to continue, abort, or suspend a presently unfinished mission, or to postpone the presently unfinished mission to a subsequently scheduled time (para. [0059], after the mobile vacuuming robotic device has initiated a vacuuming operation, the home automation system may receive data indicating that the home or property is no longer unoccupied, then the home automation system may revise action instructions to terminate the vacuuming operation).  

Regarding claim 9, Lin discloses the mobile cleaning robot as in claim 1, operatively in communication with one or more internet-connected devices associated with the user's residence, wherein the controller circuit is configured to generate the mission control signal to trigger the mobile cleaning robot to conduct the mission based on respective operating states of the one or more internet-connected devices, the respective operating states indicative of the user entering or exiting the user's residence (para. [0020], [0023], [0024], [0033], the home automation system communicates with a camera sensor, a motion sensor, or a proximity sensor to detect a location of a person relative to a predetermined distance from a dwelling. The sensor units 115 may be integrated with a home appliance and detects a movement. The home automation system may communicate with the sensor units 115 and the mobile robotic device 125 via internet to transmit action instructions).  

Regarding claim 10, Lin discloses the mobile cleaning robot as in claim 1, operatively in communication with a home automation system configure to network one or more internet-connected devices associated with the user's residence and to detect the indication of the user entering or exiting the user's residence, wherein the controller circuit is configured to generate the mission control signal to trigger the mobile cleaning robot to conduct the mission based on the indication of the user entering or exiting the user's residence detected by the home automation system (para. [0020], [0023], [0024], [0033], the mobile robotic device communication system 100 may comprise the home automation system which communicates with a camera sensor, a motion sensor, or a proximity sensor to detect a location of a person relative to a predetermined distance from a dwelling. The sensor units 115 may be integrated with a home appliance and detects a movement. The home automation system may communicate with the sensor units 115 and the mobile robotic device 125 via internet, and provides action instructions to the mobile robotic device 125 based on the sensed data to the home automation system).  

Regarding claim 16, Lin discloses a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (para. [0071]-[0073], sensor unit comprises a processor module, communication module, a storage module, and a memory module are configured to execute various functions including processing the occupancy data and providing action instructions to the mobile robot device) comprising: 
establishing communication between a mobile device holdable by a user and a mobile cleaning robot configured to move about an environment in a user's residence (para. [0030], [0032], a remote computing device including a mobile phone may be configured to interact with sensor units to send and receive signals, store and retrieve data, and execute modules. The remote computing device may communicate with the mobile robotic device through the network); 
determining a geographical location of the mobile device (para. [0030], [0031], the remote computing device may be configured to interact with sensor units 115 to sense occupancy of the property); 
detecting an indication of the user entering or exiting a pre-defined geographical zone with respect to a location of the user's residence based on the determined geographical location of the mobile device (para. [0030], [0031], as explained above, the remote computing device may determine the occupancy of the property based on the data collected from the sensor units); and 
based on the detected indication of the user entering or exiting a pre-defined geographical zone, generating a mission control signal to navigate the mobile cleaning robot to conduct a mission in the environment (para. [0032], the home automation system may process the data received from the sensor units to obtain action instructions, and communicate them to the mobile robotic device).  

Regarding claim 20, Lin discloses the non-transitory machine-readable storage medium as in claim 16, wherein the operation of generating a mission control signal to navigate the mobile cleaning robot includes triggering the mobile cleaning robot to initiate the mission in response to the indication of the user exiting the pre-defined geographical zone (para. [0068], the action instructions may include instructions to vacuum the house only when the home or property is unoccupied).  

Regarding claim 21, Lin discloses the non-transitory machine-readable storage medium as in claim 16, wherein the operation of generating a mission control signal to navigate the mobile cleaning robot includes, in response to the indication of the user entering the pre-defined geographical zone, triggering the mobile cleaning robot to continue, abort, or suspend a presently unfinished mission, or to postpone the presently unfinished mission to a subsequently scheduled time (para. [0059], after the mobile vacuuming robot device has initiated a vacuuming operation, the home automation system may receive data via sensors that the home or property is no longer unoccupied. Accordingly, the home automation system may process the data and revise action instructions that the vacuuming operation should terminate).  

Regarding claim 31, Lin discloses a mobile robot system (fig. 1, mobile robotic device communication system 100), comprising: 
a mobile cleaning robot (fig. 1, mobile robotic device 125) comprising: 
a controller circuit (para. [0035], application-specific integrated circuits); and 
a drive system configured to move the mobile cleaning robot about an environment in a user's residence (para. [0049], action instructions make a vacuuming robotic device 125 travels through the house or property, therefore, the robotic device has a drive system); and 
a mobile device, holdable by a user, communicatively coupled to the mobile cleaning robot, the mobile device configured to determine a geographical location of the mobile device, and to detect an indication of the user entering or exiting a pre-defined geographical zone with respect to a location of the user's residence based on the geographical location of the mobile device (para. [0030], [0031], a remote computing device 135 including a mobile phone is configured to interact with sensor units 115 to sense the occupancy data. The data collected by the sensor units 115 may be communicated to the home automation system 110, and further communicated to the mobile robotic device to provide action instructions);
wherein the controller circuit of the mobile cleaning robot is configured to, based on the detected indication of the user entering or exiting the pre-defined geographical zone, generate a mission control signal to navigate the mobile cleaning robot to conduct a mission in the environment (para. [0059], the home automation system may communicate action instructions to the mobile vacuuming robotic device to terminate a vacuuming operation when the house is no longer unoccupied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Wettergren (WO 0251193A1).
Regarding claim 4, Lin discloses the mobile cleaning robot as in claim 3, but does not disclose the pre-defined geographical zone includes a circular zone with a radius centered on the location of the user's residence.  
Wettergren teaches, in an analogous network field of endeavor and capable of solving primary problem, the pre-defined geographical zone includes a circular zone with a radius centered on the location of the user's residence (pg. 3, ln 8-14 and pg. 4, ln 26 – pg. 5, ln 7, in a cellular communication network, a zone of interest can be defined. The zone of interest is used for monitoring and generating action when a mobile station, e.g., client’s mobile device, approaches a boundary of the zone of interest. The definition of boundary comprises entering an address with a specific alarm zone radius).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to define a circular pre-defined geographical zone as taught by Wettergren. This will allow a system to acknowledge that a member of a house is approaching or leaving the property, and prepares for an appropriate action (Wettergren, pg. 3, ln 18-21).

Claims 5, 17, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kleiner et al. (US 2018/0074508), hereinafter Kleiner.
Regarding claim 5, Lin discloses the mobile cleaning robot as in claim 3, but does not teach the pre-defined geographical zone includes user-defined boundaries around the location of the user's residence.  
Kleiner teaches, in the analogous mobile robot operation field of endeavor, a mobile robot, wherein the pre-defined geographical zone includes user-defined boundaries around the location of the user's residence (para. [0015], an operation of the mobile robot comprises a user’s selection input including a user-defined boundary).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to provide the user-defined boundaries to clean as taught by Kleiner so that the user is able to make the robot to clean only a certain area of the house. When a part of the house needs to be cleaned in a little time, the user may define a small area of the boundaries for the robot to clean quickly.

Regarding claim 17, Lin discloses the non-transitory machine-readable storage medium as in claim 16, wherein the instructions cause the machine to perform operations (para. [0024], the home automation system 110 may provide action instructions to the mobile robotic device 125) but does not disclose the instructions further comprising receiving a user input of the pre-defined geographical zone with respect to the location of the user's residence.  
Kleiner teaches, in the analogous mobile robot operation field of endeavor, a non-transitory computer-readable storage medium, wherein the instructions further comprising receiving a user input of the pre-defined geographical zone with respect to the location of the user's residence (para. [0015], an operation of the mobile robot comprises a user’s selection input including a user-defined boundary on a map of occupancy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium of Lin to receive a user input of the pre-defined geographical zone as taught by Kleiner so that the user is able to make the robot to clean only a certain area of the house. For example, the user may refrain the mobile robot from cleaning a baby room so that an infant may continue sleep without waking up.

Regarding claim 32, Lin discloses the mobile robot system as in claim 31, wherein: 
the mobile device is configured to receive a user input (par. [0067], a user can input data to a remote computing device including a mobile phone); and
the controller circuit (para. [0035], application-specific integrated circuits of a home automation system 110 performs applicable functions) is configured to: 
in response to the indication of the user exiting the pre-defined geographical zone, generate a mission control signal to trigger the mobile cleaning robot to initiate the mission (para. [0024], as explained in claim 6 above, the home automation system 110 may provide action instructions to the mobile robotic device 125 and may provide updated action instructions according to the sensed data; para. [0055], the home automation system operates the mobile robotic device according to an operation rule such that vacuuming occurs when the property is unoccupied), and 
in response to the indication of the user entering the pre-defined geographical zone, generate a mission control signal to trigger the mobile cleaning robot to continue, abort, or suspend a presently unfinished mission, or to postpone the presently unfinished mission to a subsequently scheduled time (para. [0059], as explained in claim 7 above, after the mobile vacuuming robotic device has initiated a vacuuming operation, the home automation system may receive data indicating that the home or property is no longer unoccupied, then the home automation system may revise action instructions to terminate the vacuuming operation).
But Lin does not disclose the user input is the pre-defined geographical zone with respect to a location of the user's residence
Kleiner teaches, in the analogous mobile robot operation field of endeavor, a mobile robot system, wherein a user can input of the pre-defined geographical zone with respect to the location of the user's residence (para. [0015], an operation of the mobile robot comprises a user’s selection input including a user-defined boundary on a map of occupancy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot system of Lin to provide a user input of the pre-defined geographical zone as taught by Kleiner so that the user is able to make the robot to clean only a certain area of the house in order to complete the cleaning job within a given time.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Angle et al. (US 2014/0207282, cited on 02/23/2021 IDS), hereinafter Angle.
Regarding claim 8, Lin discloses the mobile cleaning robot as in claim 7, wherein the controller circuit is configured to, in response to the indication of the user entering the pre-defined geographical zone, generate a mission control signal to trigger the mobile cleaning robot to act (para. [0059], after the mobile vacuuming robotic device has initiated a vacuuming operation, the home automation system may receive data indicating that the home or property is no longer unoccupied, then the home automation system may revise action instructions of the vacuuming operation), but does not disclose the mission control signal is to continue the presently unfinished mission for a specific time based on an estimated time of completing the mission or a portion thereof.  
Angle teaches, in an analogous cleaning field of endeavor, a mobile robot, wherein the mission control signal is to continue the presently unfinished mission for a specific time based on an estimated time of completing the mission or a portion thereof (para. [0102], when user’s mobile device enters network (e.g., house or property), a mobile robot may move to a different, unoccupied zone to continue vacuuming operation; para. [0046], a processor of a mobile robot may determine time span for the robot to substantially cover a surface based on mission time and boundary area, pre-plan routine, and command the robot to cover the surface area within estimated completion time).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to execute the unfinished mission for a specific time as taught by Angle so that a user can make sure the house is cleaned as much as possible regardless of the occupancy of the house. It may allow the user to increase efficiency of time use by not vacuuming manually.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 11, Lin discloses the mobile cleaning robot as in claim 1, but does not disclose explicitly the mobile cleaning robot is operatively in communication with a voice-controlled home assistant device configured to receive a voice command of the user, wherein the controller circuit is configured to generate the mission control signal to trigger the mobile cleaning robot to conduct the mission in accordance with the voice command of the user.  
However, Lin discloses, in para. [0041], the mobile robotic device may comprise an audio sensor and a voice sensor to collect data. In addition, the Lin’s mobile robotic device may interact with one or more functions of home automation system (para. [0033]). Therefore, Lin teaches the mobile robotic device can be operatively in communication with a voice-controlled home assistant device configured to receive a voice command of the user, wherein the controller circuit is configured to generate the mission control signal to trigger the mobile cleaning robot to conduct the mission in accordance with the voice command of the user (para. [0024] the mobile robotic device may forward the sensed data to the home automation system to provide action instructions for the mobile robotic device to perform).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to provide the communication with a voice-controlled home assistant device in order to operate the mobile robotic device conveniently with the voice command. This will help people, who are not familiar with technical device operation, control the robot easily. 

Regarding claim 13, Lin discloses the mobile cleaning robot as in claim 1, wherein the controller circuit is configured to: 
detect an event in the environment based on information about respective operating states of one or more internet-connected devices associated with the user's residence (para. [0031]-[0033], home automation system may communicate with the remote computing device via network including internet and detects events occurring in the property through sensors); and 
generate the mission control signal to suspend or postpone the mission or to prevent the mobile cleaning robot from performing a specific action in response to the detected event (para. [0034], the home automation system transmits action instructions in response to the inputted data to the mobile robotic device).  But Lin does not disclose explicitly that the detected event is the audio-based event.
However, Lin discloses, in para. [0041], the mobile robotic device may comprise an audio sensor, a voice sensor, and various other sensors to collect data. Lin’s mobile robotic device can utilize all those sensors to determine action instructions for the robot to perform. For instance, if an elderly home occupant has fallen, the mobile robotic device detects an event by utilizing voice sensor, movement sensor, and so on. The robot travels to locate the source of the alert (para. [0027]). Thus, Lin teaches the mobile robotic device can detect an audio-based event and it may suspend vacuuming operation in order to perform an appropriate action in response to the audio-based event.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to detect an audio-based event and generate the mission control signal to suspend or postpone the mission so that the mobile robotic device responds to an urgent situation. The overall system may help promoting well-being of all occupants in the property.

Regarding claim 14, Lin discloses the mobile cleaning robot as in claim 13, wherein the controller circuit is configured to generate the mission control signal to prevent the mobile cleaning robot from performing an action producing a noise level interfering from the detected event (para. [0034], the home automation system transmits action instructions in response to the inputted data to the mobile robotic device. The examiner notes that vacuum operation produces noise inherently and it will interfere normal operation of various events including hearing voice).  But Lin does not disclose explicitly that the detected event is the audio-based event.
As explained in claim 13 above, however, Lin discloses, in para. [0041], the mobile robotic device may comprise an audio sensor, a voice sensor, and various other sensors to collect data. Lin’s mobile robotic device can utilize all those sensors to determine action instructions for the robot to perform. For instance, if an elderly home occupant has fallen, the mobile robotic device detects an event by utilizing voice sensor, movement sensor, and so on. The robot travels to locate the source of the alert (para. [0027]). Thus, Lin teaches the mobile robotic device can detect an audio-based event and it may suspend vacuuming operation in order to perform an appropriate action in response to the audio-based event.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to detect an audio-based event and generate the mission control signal to suspend or postpone the mission so that the mobile robotic device responds to an urgent situation. The overall system may help promoting well-being of all occupants in the property.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Watanabe (US 2018/0354140).
Regarding claim 11, Lin discloses the mobile cleaning robot as in claim 1, but does not disclose explicitly the mobile cleaning robot is operatively in communication with a voice-controlled home assistant device configured to receive a voice command of the user, wherein the controller circuit is configured to generate the mission control signal to trigger the mobile cleaning robot to conduct the mission in accordance with the voice command of the user.  
Watanabe teaches, in an analogous robot system field of endeavor, a robot, operatively in communication with a voice-controlled device configured to receive a voice command of the user, wherein the controller circuit is configured to generate the mission control signal to trigger the robot to conduct the mission in accordance with the voice command of the user (para. [0026], a controller may be configured to stop the operation of the robot, in a case where the voice operation device detects the voice with the sound volume which is equal to or higher than a predetermined sound volume, during the operation of the robot).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to utilize it with a voice-controlled device as taught by Watanabe so that a user can stop the operation of the robot immediately in case of urgent situation compared to finding a remote device and touching a command icon to stop the robot.

Regarding claim 13, Lin discloses the mobile cleaning robot as in claim 1, wherein the controller circuit is configured to: detect an event in the environment based on information about respective operating states of one or more internet-connected devices associated with the user's residence (para. [0031]-[0033], home automation system may communicate with the remote computing device via network including internet and detects events occurring in the property through sensors); and 
generate the mission control signal to suspend or postpone the mission or to prevent the mobile cleaning robot from performing a specific action in response to the detected event (para. [0034], the home automation system transmits action instructions in response to the inputted data to the mobile robotic device).  But Lin does not disclose explicitly that the detected event is the audio-based event.
Watanabe teaches, in the analogous robot system field of endeavor, a robot is configured to change the operation in response to an audio-based event (para. [0026], a controller may be configured to stop the operation of the robot, in a case where the voice operation device detects the voice with the sound volume which is equal to or higher than a predetermined sound volume, during the operation of the robot).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to make the robot to detect an audio-based event as taught by Watanabe so that a user can stop the operation of the robot immediately in case of urgent situation compared to finding a remote device and touching a command icon to stop the robot.

Regarding claim 14, Lin discloses the mobile cleaning robot as in claim 13, wherein the controller circuit is configured to generate the mission control signal to prevent the mobile cleaning robot from performing an action producing a noise level interfering from the detected event (para. [0034], the home automation system transmits action instructions in response to the inputted data to the mobile robotic device. The examiner notes that vacuum operation produces noise inherently and it will interfere normal operation of various events including hearing voice).  But Lin does not disclose explicitly that the detected event is the audio-based event.
Watanabe teaches, in the analogous robot system field of endeavor, a robot is configured to be prevented from performing action in response to an audio-based event (para. [0026], a controller may be configured to stop the operation of the robot, in a case where the voice operation device detects the voice with the sound volume which is equal to or higher than a predetermined sound volume, during the operation of the robot).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to make the robot to detect an audio-based event as taught by Watanabe so that a user can stop the operation of the robot immediately in case of urgent situation compared to finding a remote device and touching a command icon to stop the robot.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Baek et al. (US 2020/0341477), hereinafter Baek.
Regarding claim 12, Lin discloses the mobile cleaning robot as in claim 1, wherein the controller circuit is configured to receive programmable input by a user via a mobile device (para. [0067], data may be inputted by a home owner at a remote computing device), but does not disclose the input is a no-run time (NRT) and the controller circuit generates a mission control signal to prevent the mobile cleaning robot from conducting a mission or performing a specific action during the NRT.  
Baek teaches, in an analogous moving robot field of endeavor, a method of controlling a moving robot, wherein a controller is configured to receive a no-run time (NRT) and the controller circuit generates a mission control signal to prevent the mobile cleaning robot from conducting a mission or performing a specific action during the NRT (para. [0015], a disturbance prohibiting mode sets a specific time, and when the current time belongs to the set time, the specific function of a robot is restricted).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robotic device of Lin to provide the no-run time as taught by Baek so that a user can reduce the disturbance at a time when the user does not want to be disturbed. This control method may maximize user’s operation efficiency if the user has to focus on a task without disturbance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frisby et al. (US 2017/0246739) discloses a mobile robot device or a vacuum robot connected with a home automation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723